Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Amendments filed 24 August 2022 have been fully considered, but are moot in view of a new rejection.

Claim Objections
Claim 8 recites the acronym “IC” which should be spelled out at the first instance in the claim. Appropriate correction is required.



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) in view of Jiang (US 2020.00280010)).
Regarding claim 1, Li disclose:
A luminance compensation method for a display device, the display device comprising: a display region and a peripheral region located on a periphery of the display region, wherein the display region comprises a first pixel region and a second pixel region, a pixel density of the second pixel region is lower than a pixel density of the first pixel region; the luminance compensation method comprises: obtaining first light-emitting luminance information of the first pixel region and second light-emitting luminance information of the second pixel region; adjusting a power supply signal of the first pixel region and/or a power supply signal of the second pixel region, respectively, according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region; wherein the power supply signal comprises a first power supply signal, the first power supply signal is configured to generate a drive signal for driving pixels to emit light; wherein when the power supply signal comprises the first power supply signal voltage, the adjusting the power supply signal voltage of the first pixel region and/or the power supply signal voltage of the second pixel region in order to change the brightness (see Fig. 1-4; [0039-0043, 0048, 0052-0053]; first pixel region A3; second pixel region A2 in periphery; where pixel density of A2 is less than A3; where when brightness before regions occurs, adjusting the power to the first and/or second areas according to the luminance difference; power supply (voltage) increased in pixels to increase pixel brightness)
Li is not explicit as to, but Jiang disclose:
increasing brightness of the first pixel region and/or decreasing a brightness of the second pixel region when it is determined that light-emitting luminance of the first pixel region is lower than light-emitting luminance of the second pixel region according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region  (see Fig. 2; [0031]; where A12 has greater pixel density than A11 and brightness of A12 is increased in order to reduce the difference between A12 and A11, thus A11 must be lower in order to balance with an increase in A12). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Jiang to that of Li to predictably reduce the brightness differences created between two areas of a display with differing pixel densities ([0031])
Regarding claim 2, the rejection of claim 1 is incorporated herein. Li further discloses:
the power supply signal further comprises a second power supply signal and a cathode of each pixel in the display device is connected to the second power supply signal (see Fig. 4; [0048] second power supply VSS connected to cathode)
Regarding claim 3, the rejection of claim 1 is incorporated herein. Li further discloses:
when the power supply signal comprises the first power supply signal, the adjusting the power supply signal of the first pixel region and/or the power supply signal of the second pixel region, respectively, further comprising: decreasing a voltage value of the first power supply signal of the first pixel region and/or increasing a voltage value of the first power supply signal of the second pixel region when it is determined that light-emitting luminance of the first pixel region is higher than light-emitting Application No. Attorney Docket No. 0190/0255PUS1 Preliminary Amendment Page 4 of 11 luminance of the second pixel region according to the first light-emitting luminance information of the first pixel region and the second light-emitting luminance information of the second pixel region (see [0043, 0052-0053]). 


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) and Jiang, in view of Zhang (US 2019.0325828).
Regarding claim 4, the rejection of claim 2 is incorporated herein. While Li at [0043-0053] describe increasing and decreasing the first power supply of the pixels in the first and second regions based on the comparative light luminance between the first and second regions,  it is not explicit, but Zhang disclose:
changing the voltage value of the second power supply signal of pixels in a display to change the luminance (see [0075] wherein the second power supply is the cathode and can be increased or decreased to adjust the brightness of the pixel). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Jiang to use the second power supply to control the luminance of the display pixels, according to the comparative luminance as taught by Li, to predictably improve the display brightness, thereby improving the display effect ([0075]). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. Li is not explicit as to, but Zhang disclose:
controlling an integrated power supply circuit to adjust the power supply signal provided to the first pixel region and/or the second pixel region (see [0075] controlling power supply circuit 2 to adjust power supply). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li to predictably improve the display brightness, thereby improving the display effect ([0075]). 


Claims 6-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) and Jiang in view of Lee (US 2020.01521347).
Regarding claim 6, the rejection of claim 1 is incorporated herein. While Li gathers luminance information based on the density of pixels in each area, it is not explicit as to, but Lee disclose:
the display device further comprises a first Gamma circuit and a second Gamma circuit; the luminance compensation method further comprises: controlling the first Gamma circuit to generate a first Gamma voltage signal according to the first light-emitting luminance information of the first pixel region and the second light- emitting luminance information of the second pixel region, and generating, according to the first Gamma voltage signal, a first data signal to be transmitted to the first pixel region; controlling the second Gamma circuit to generate a second Gamma voltage signal according to the first light-emitting luminance information of the first pixel region and the second light- emitting luminance information of the second pixel region, and generating, according to the second Gamma voltage signal, a second data signal to be transmitted to the second pixel region (see [0021, 0063]; Fig. 4-6; first/second gamma circuit 160; where gamma circuit generates different gamma voltages per first and second pixel regions according to the luminance information of each region). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li and Jiang to predictably increase the brightness uniformity of the display ([0062]). 
Regarding claim 7, the rejection of claim 6 is incorporated herein. While Li at [0043-0053] describe increasing and decreasing the first power supply of the pixels in the first and second regions based on the comparative light luminance between the first and second regions,  it is not explicit, but Lee disclose:
generating different gamma voltages in an increased or decreased range, based on luminance information of different regions (see [0021, 0063]; Fig. 4-6; first/second gamma circuit 160; where gamma circuit generates different gamma voltages per first and second pixel regions according to the luminance information of each region). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li to use the increased or decreased range of gamma voltage signals to control the luminance of the display pixels, according to the comparative luminance as taught by Li,  to predictably increase the brightness uniformity of the display ([0062]). 
Regarding claim 8, claim 8 is rejected under the same rationale as claim 1, wherein Li is not explicit as to, but Lee disclose:
driver ICs to control the operation of the display (see [0054-0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Lee to that of Li and Jiang to use an driver IC, a well-known circuit device to control display operations, to predictably aid in the brightness uniformity of the display ([0062]). 
Regarding claims 9, 10, 14, and 15, claims 9, 10, 14, and 15 are rejected under the same rationale as claims 2, 3, 6, and 7, respectively. 
Regarding claim 16, the rejection of claim 8 is incorporated herein. Li and Jiang as modified by Lee further disclose:
 a display device (see Fig. 1) and Lee disclose the IC for controlling device operations (e.g., luminance compensation). 

Claims 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) and Jiang in view of Lee (US 2020.01521347) in further view of Zhang.
Regarding claims 11-12, claims 11-12 are rejected under the same rationale as claims 4 and 5.
Regarding claim 13, the rejection of claim 8 is incorporated herein. While Li discloses adjusting power to the pixels accordingly and Lee discloses the IC driver to run device operations, Zhang disclose:
controlling an integrated power supply circuit to directly adjust the power supply signal provided to the first pixel region and/or the second pixel region (see [0075] controlling power supply circuit 2 to adjust power supply). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Jiang and Lee to predictably improve the display brightness, thereby improving the display effect ([0075]). 


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2020.0234634) and Jiang in view of Park (US 2016.0322446).
Regarding claim 17, the rejection of claim 1 is incorporated herein. Li and Jiang are not explicit as to, but Park disclose:
a processor and a memory, wherein the memory stores computer executable instructions, when the computer executable instructions is performed by the processor, the luminance compensation method for the display device according to claim 1 (see [0101])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Jiang to predictably provide processor and memory to properly perform the functions of the device. 
Regarding claim 18, the rejection of claim 1 is incorporated herein. Li and Jiang are not explicit as to, but Park disclose:
A non-volatile storage media, storing computer executable instructions thereon, wherein when the computer executable instructions is performed by a processor, the luminance compensation method for the display device according to claim 1 (see [0101])
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to that of Li and Jiang to predictably provide a non-volatile storage media to properly perform the functions of the device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621